OFFICE    OF THE   ATTORNEY GENERAL   0~      TEXAS
                       .       AUSTIN
EROYER SELLERS
ATToRNLY OCNaRAL
                                                1i
                                                ‘. -
                                                *i
                         i   .




:*a,         I
..*‘I       ‘L




 y ,,..
  .. .
    .I.?
       -.        .
  !...
     ..       -.



   1.”               *




            : ..-‘.
               1
              .
             _.
          I
.*
 -.




  . :

           I
        - i.
           i
         .




  .
                           .                                                           !   .



                 ~onorablo 0. A. I?c~col,Paw 4
                                                                                  ..
             .

                        maximu*ofmponsatlon      OZIOPibCdby the k8if31?A-
                        tuP0. stoucoPf 0. Li E r2y coun2y, oupra,
                  .                                                  ‘r,
                           . lIt lo epparcntly tmo that those excess.
                        paymnts YoM for ocrvicos Sully carrc3 b ap-
                        W11e0'8 C~OintOC3, anb th32 A3 0 pPAOt;b31
                        mstter t&o cost thereof to the aount ~03 loss
                        and ths vork rmr~ cffiolon2ly dons, Ltn IS cd
                        ditioMl1 hslp had boon c~l~cd     to pcrfom the
                        addrtioml sorvioca awdorod by tho ro,tiar
                        staff odaido tho cows4 arA tim OS tho,Lr
                        regu2ar ‘hatics. Cut; thio Sect osnnot soxo
                        to alotho 0-a.   6 nt:+&dAea%-t&33 B pcJvl?r80 ox-
                        primly denied then by the otatuf,o. Wo austa’in
                        apgcDmts~0 oix2h prOpomiozhH



                                ?Zho z-oolning asolgrso,rt 05ntoinix¶ ln
                         the opplrca2lon of l?ox or?3 hts ocmty has
                         a*ofore!lca.to the, 52’33 of g5,5s5 ptlid by Fox
                         to hto Ocputtcu for *overWwo voa%,* aad for,
                         uhioh sm pox olalus arodit.       JX app&w twt
                          the pQ%!Cn2POP the 0veS*ti.VOr3r      ~38 in ~ddi-
.’
                         tfoa to 2hs t!csLnurnc-?laM.oa 0S t&3 rca~ectlvo
                         deputic3, as provided tiJ etatutsr Tnoso ‘OVCP-
                         tLno’ paya3nts vor~ c>zwgeciby Fcx cia expenses
                          of’ tho oSS~co, and mta3n@d by bin w.12OS the
     .
                          fees of oSPiao collcc2ob by hLn. This scc~ to
                         have boon borro w5.th t&o come& ecd appmml OS
                          the  c@r33lsatol:oro’ oourt of the courl2g. In our
                          opintoa, tho comisolor~rs~ co-2 ~38 povtwlcss,
                         aStar artlo      3903 of 2ha itevlscd s2~2uteo of .
         .

                          1931, CDmm>dod In the ycor 1921, bocam oS;“cc-
                          tivc, to Q21W &‘o:ccrcdft fat’ those 'OVc%Wirie'
                         paymRtt0. AC2Sof 3922, Reg. Qc39.* 0. *.
                          Said ~~3.~20, 03 emndcd in that ycm, nd mll
                        ’ as succccCli~~ cmmkents,     cxpreaslp llnltcd ths
                          c~1our12of oozpoa3atio~ to bo paid to dogu2ies 03?
                          aosfotmts of th,o tax collcotm,      Srm foes of OS-
                           fico vhich vould ot!;crt:ioo 60 to thhocm&y.      Zm
                      .   LlAxi!wzla3ount;s allovablo  for coi!lpmot5.o:1 to
                          doputtca a~~3A35iUhilkl 6~~3 C:CptVSBly dooiorcd.

                                .
    gomliabl? 0. A. Reel,   Pa&? 5
        1

         5910obviouk purpose OS the Legislature,  in pre-
         roribing theso maximumamounts, was to exolude
         from all oounty ageno1es. inoludlng the ouzunls-
         8ionera’ oourt, the povor to a~& a @eater sl-
         ltianoe to the tax oolleoto??, In that respeot,
         than the statute presoribed.   . . .a
              A aimllar holding was mcda in the case OS Rood, et al
    t* Btate, et al., 73 S. W. (26) 611, Writ r&used, in %thtch there
    ms involved the rl&t of 8 sheriff to pay his deputy In excess
    of the maximup salerg'for extra work not required    of him, and
    the Court held as Sollcws 2
               . ‘%a item paid by the sherlSS to a doputy
        ‘in his offioo,    under the authority granted by
         the oommissionorsl oourt, for extra work abovo
         ‘the maximumsalary Sor such deputy, Is an il-
         leg81 allowanoe and symcnt. The Legislature
          (article   3902, R. 9. s has Sired the maxlmw
         amount that a sheriff may pay his deputies,
         and suoh ISmitation Is mandatory and may not
         ;;ot;;regarded    in any ovent by the oounty of-
                   . The statute expressly provides that
          @oompensation shall not exceed tho maximum
         @mounts’ so fixed;      thus, of oounty oSSioers
         vere permitted to disregard the plain mandatory
        ,provisions of tho statute and pay deputies more
          than the maximumamount, SUCh, In ofSect, vould
         be sottlng aside a plain and uno~uivooal statu-
          tory demand, Ghioh offioers    have no right to do.”
              Ye think it is olear from the statute above quoted
    and the principles  OS l&v laid down in the deoisions abovo
.   PoSerrod to and quoted Srom that the Commissionerst Court OS
    gills cannot allov 8 part salar;T. c&It Of the General Fund of
    the County to inoreesc the salary of the stonographcr in the
    County Attorney’s off100 for the pukposo of being an assistant
    to the Delinquent Tax Collector,   as to do so vouli3 ba alloving
    Ooqmnsation in exoess OS tho maximumamount fixed by statute,
    ;Rpovor o.xpressly donlcd said Comznissioners~ Court by the
    statutes.   For ~gour information, hovaver, we hand you herewith
    copies OS our Opintons No. O-1620 dealing with the authority
    OS the County Attorney to hire stenographers and Eo. O-1674
       . .
                                                                                         --Y

                                                          :
                                                                                ,.


                                                                                     4    .
                                                                                               .




    %nnoreblo 0. A. &al,            Pago 6


    Fozkq           Vzth tho outhorlty of a County Attomqto            hlrs 8
                l
                                                                i .,
            ..*

               &w&j been ix&mod by Q supb’iezentci cormu.t&ca-
    tion frcm ya. that  the County h3d cc~lo$ed sn oseist3nt to
    tho Comty Attomoy V:IOUO   mly duties cm to took after tiho
    oolleotfon of deltiquent tcxos snd vho 1s p3:d a ealarji e3ah
    mconthout 0P the Csaerrtl Purxl of tk.0 County, ouch asolstsnt
    boine; tho Ool~nquent %x Collootor ~aScmod to la your erl&x~l
    inquiry and for uhon it io dmimd     to pawm?o OR a3olstmt in
    tho person of the ntanogmghcafi  in tho Coaaty Attomayco office,
    vo diraat yaw cttentlon to t!m provieion of Xztiolo 1332 (o),
    sootmz! 4, wx?non’o Amotutt3d Civil stotutoo of Tcm3, to Lho
    oPfect th3t the p3ymnt OS tho salor’roa of 011 doputlw, os-
    sletanto cud clerks of oPSicer3 vho 020 &qwLq e3Lorlcs fpoz~
    the Officorts Sclmy Fund tiholl be p3ld Crow uald WXcer~o
                   1% la pi-wick&   hovover, th3t t?~o Cor=r?osio;?orst
    t%?~k&=ansCor          Sroa the Gonoml ZWd of the Cwnty to
    the Of’flcre’e Salary IbexI ouch co>untyfunds 80 nay bo noooo-
    sury to         psy   tha saliwion   au9 othw    olaims chxqo3bIa    o~ia’jt
    the mm vhon tie WIIO~Odcpositod thmoin 8% insuSSiolo.?t
    to met the cloin3 pqmblo thex$I’o~, (Aa%. 1312 (e) , SectSon
    6   b) It


        .       *                                   sour0 vc'rgtruly


.




        .
            :




                                                                 .
                                                                ,.